Citation Nr: 0123385	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-12 386	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
avascular necrosis of the hip.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1995 to 
April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision, which granted the 
veteran's claim of entitlement to service connection for 
avascular necrosis of both the right and left hip and 
assigned a noncompensable evaluation for each disability.  
Currently, the veteran has appealed to the Board for an 
initial compensable rating.

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in July 2001 before the undersigned 
Member of the Board.


REMAND

The Board observes that there has been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law specifically includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also redefines the obligations of VA with respect to the duty 
to assist a claimant in developing the facts pertinent to his 
or her claim.  38 U.S.C.A. §§ 5103A, 5107 (West. Supp. 2001).  
Finally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Additionally, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In light of the VCAA and its regulations, VA must now make a 
reasonable effort to obtain any outstanding medical records, 
which have been identified by the veteran in order to fulfill 
the obligation to assist the veteran in developing his claim 
of entitlement to an initial compensable rating for his 
service-connected avascular necrosis of both the right and 
left hip.  Such reasonable efforts will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.

Currently, during the veteran's July 2001 hearing, he 
testified that he has sought treatment from a chiropractor 
when his hip dislocates.  He further indicated that he has 
also seen a private physician, who has apparently both 
treated him and had x-rays of his hips taken.  There is no 
indication in the claims file that an attempt has been made 
to obtain records from either the veteran's chiropractor or 
private physician.  The Board notes that the veteran has not 
yet provided the names of either individual however, it 
appears that he would be able to assist in providing enough 
information to identify and locate the existing records, as 
they may or may not be pertinent to his current claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims folder all relevant VA 
and private treatment records that have 
not already been made part of the claims 
folder.  In particular, the RO should 
obtain a copy of reports pertaining to 
treatment by the veteran's chiropractor 
and private physician, to include any 
existing x-rays.  If these treatment 
reports or x-rays are unavailable, the 
reasons for the unavailability should be 
documented in accordance with the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 and its regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001)) are fully complied with and 
satisfied.

4.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim seeking 
entitlement to an initial compensable 
rating for bilateral avascular necrosis 
of the hip.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case must contain notice of 
all relevant actions taken on the veteran's VA claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




